Citation Nr: 1103231	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left-sided facial nerve 
damage with involvement of the left eye.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
head trauma.  

3.  Entitlement to service connection for a neurological 
disability other than transverse myelitis.  

4.  Entitlement to service connection for disability manifested 
by weakness of the legs and ankles other than right leg weakness 
associated with transverse myelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered by the Milwaukee, Wisconsin 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In July 2007, the Board remanded the Veteran's case to the RO for 
additional development to include scheduling the Veteran for a 
hearing.  The record reflects that the Veteran cancelled both an 
RO hearing and a hearing before a member of the Board.  Following 
further development of the record, the RO continued to deny the 
Veteran's claims then on appeal and returned these matters to the 
Board.

In July 2008, the Board issued a decision in which it found that 
new and material evidence had been received sufficient to reopen 
the claims of service connection for neurological disability 
other than transverse myelitis, and for a weakness of the legs 
and ankles other than right leg weakness associated with 
transverse myelitis.  The Board then remanded the claims to the 
RO for additional development.  The Board also remanded the claim 
of service connection for left-sided facial nerve damage with 
involvement of the left eye.  As to the claim to reopen service 
connection for residuals of head trauma, the Board found that 
such issue was inextricably intertwined with the claim for 
service connection for left-sided facial nerve damage.  
Accordingly, the Board deferred its adjudication of the issue 
pending completion of the development set forth in its remand 
directive.  

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of head trauma is addressed in the REMAND that follows 
the decision below.


FINDINGS OF FACT

1.  While the Veteran has current neurologic impairment resulting 
in left-sided facial nerve damage with involvement of the left 
eye, it is a residual of Bell's palsy, was diagnosed many years 
following discharge from service, and is not due to an injury or 
any exposure to chemicals while serving on active duty.  

2.  The Veteran has current neurologic impairment consistent with 
T-11 transverse myelitis and does not have a disability 
manifested by peripheral neuropathy.  Current neurologic 
impairment, including any associated weakness of the legs or 
ankles, is not due to active duty service or due to any exposure 
to chemicals during such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left-sided facial 
nerve damage with involvement of the left eye have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2010).  

2.  The criteria for service connection for a neurological 
disability other than transverse myelitis have not been met.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2010).  

3.  The criteria for service connection for a disability 
manifested by weakness of the legs and ankles have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical or 
lay evidence that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Here, in September 2002 and July 2005 letters, VA satisfied these 
criteria.  In the September 2002 letter, the RO advised the 
Veteran of the basic criteria for service connection and 
explained VA's duties to assist him in obtaining evidence 
relevant to the claims.  The letter was issued prior to the 
initial adjudication of the claims.  

In particular, the September 2002 notice letter informed the 
Veteran of the reasons behind the previous denial of his claims 
and of the evidence and information that was necessary to reopen 
his claims.  

In the July 2005 letter, the Veteran was advised of the criteria 
for service connection as it pertains to the claim for left-sided 
facial nerve damage.  This letter was also issued prior to the 
initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, in a 
March 2006 letter, the Veteran was advised of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  In addition, 
numerous Social Security Administration disability determination 
records have been obtained.  He has not identified other existing 
relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent a VA examination in January and November 
2009.  The examination reports reflect consideration of the 
Veteran's current complaints, and include appropriate examination 
findings, diagnoses, and an opinion consistent with the evidence 
of record.  The Board therefore concludes that the examinations 
are adequate for decision-making purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2010).   In addition, the examinations were conducted pursuant 
to the Board's July 2008 Remand directive.  By way of obtaining 
the examination, the RO substantially complied with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, service connection may be granted 
if the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means--chronicity and continuity of symptomatology.  Chronicity 
is established if the appellant can demonstrate (1) the existence 
of a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

As for the claim for service connection for left-sided facial 
nerve damage with involvement of the left eye, the Veteran 
contends that he was involved in a fight during service that 
resulted in current disability.  He also alleges that exposure to 
chemicals in service, specifically to trichloroethylene, caused 
neurologic disability to his face as well as various neurologic 
conditions.  He reports a current disability manifested by left-
sided facial droop, numbness, left lid lag, and leg and ankle 
weakness.  

In describing the fight during service, in a June 2004 statement, 
he stated that he was "beaten severely by 10 or more people 
while stationed at Beal A[ir] F[orce] B[ase]."  In a September 
2006 statement, the Veteran indicated that he was "physically 
attacked with tire irons."  In other statements of record, he 
reported that he was knocked unconscious.  (See, for example, 
statement dated in November 1990.)  

In describing the chemical exposure, he reported that his duties 
as a mechanic in the Air Force routinely exposed him to various 
solvents, cleaners, and degreasers.  More critically, he 
described an event where he was directed to remove paint from his 
barracks using trichloroethylene.  He reports a two-week history 
of exposure and states that the fumes caused him to feel 
"drunk", nauseous, and dizzy.  He attributes current left-sided 
facial nerve damage and a neurologic disability to the exposures.  

The Board has reviewed the Veteran's service records for any 
verification of the events.  As for the fight, the service 
treatment records reflect that the Veteran was seen in January 
1971 and reported that he was in a fight.  A physical examination 
revealed a laceration to the left eyebrow and an abrasion on his 
forehead.  The abrasion was cleaned and the laceration required 6 
sutures and a bandage.  He was directed to return in two days for 
a follow-up visit; however, there is no record that he did so.  

The Veteran's DD-214 reflects that he served as a jet engine 
mechanic.  

Thus, there is supportive evidence that the Veteran was involved 
in a fight and, based on his duty as a jet engine mechanic, it is 
reasonable to assume that he was exposed to various chemical 
solvents, cleaners, and degreasers while serving in that 
capacity.  The Board cannot conclude, however, that the Veteran 
was exposed to trichloroethylene as alleged.  A September 1996 
letter from the Department of the Air Force to the Veteran's 
congressional representative indicates that trichloroethylene is 
an organic solvent that was used, at one time, as an anesthetic.  
While acute and chronic neurologic syndromes have been associated 
with its use, it was not a routine work practice to use it in the 
manner described by the Veteran to remove paint, nor did it have 
any exposure data to verify his contention.  Nevertheless, even 
assuming arguendo that the Veteran was exposed as alleged, the 
preponderance of the evidence is against the claims.  

In this respect, the Board finds that the Veteran's descriptions 
regarding the severity of the fight during service are not 
consistent with the injuries sustained and the treatment 
rendered.  The treatment rendered, consisting of sutures and 
cleaning the wound, with no follow-up care, are consistent with a 
mild injury.  They do not indicate that the Veteran was beaten 
unconscious as alleged.  He did not require any follow-up 
treatment, and moreover, when examined at discharge in May 1971, 
there were no reports or physical examination findings of any 
residual disability.  Thus, the Board finds that the Veteran's 
statements are neither credible nor probative.  

Turning to the post-service records, they do not show complaints 
or treatment of a neurologic disability in the first post-service 
year.  They do show two significant post-service events.  First, 
in 1972, the Veteran was treated for viral meningitis and 
transverse myelopathy, T11 level.  A VA hospital summary 
indicates that "the Veteran was healthy until the summer of 
1972" when he developed a fever.  Later, he developed a furuncle 
on his left cheek and a similar lesion on his left hand.  In 
October 1972, he developed pain in his lower thoracic region 
which progressed into bilateral leg numbness and marked weakness 
of the lower extremity.  Secondly, in 1978, the Veteran was 
treated for complaints of sudden onset of left-sided facial 
paralysis.  The diagnosis was Bell's palsy.  

The evidence indicates that the etiology of the Veteran's current 
disability to the face and neurologic impairment is due to these 
post-service events and not related to any injury sustained 
during service.  The most recent VA examination report, in 
November 2009, describes the Veteran's current disability as 
consisting of subjective reports of left-sided facial paralysis, 
weakness in the legs, and numbness in the feet.  After 
undertaking physical and neurologic examinations, the examiner 
described the current disabilities as being residuals from the 
post-service events.  Significantly, the examiner noted that the 
first onset of the Veteran's neurological problems began after 
military discharge in 1972 and the facial neurologic problems 
began in 1978.  While the examiner considered the Veteran's 
theory that the disabilities were related to exposure to 
chemicals in service, she noted that review of the medical 
literature did not support the development of neurological 
conditions years later.  In an addendum, she noted that Bell's 
palsy was not associated with the events in the military and she 
would not be able to link the conditions to service without 
resorting to mere speculation.  

This opinion is also supported by the January 2009 VA examination 
opinion.  That examiner reviewed the Veteran's claims file, 
conducted a personal history and a physical examination.  The 
physical examination yielded diagnoses of left Bell's palsy with 
residual paralysis of cranial nerve 7, and T-11 transverse 
myelitis with embellishment of symptoms.  The examiner opined 
that while exposure to trichloroethylene can cause Bell's palsy 
in an acute setting, here, the palsy was not manifested until 7 
years later.  The examiner also opined that while 
trichloroethylene can cause effects on peripheral nerves, it was 
usually insidious in onset and progressively worsens with time.  
Here, the physician noted, the development of the Veteran's 
symptoms was acute and then improved.  

In this respect, the Board finds that these opinions constitute 
the most probative evidence regarding the etiology of the left-
sided facial paralysis and neurologic condition.  The experts' 
opinions were based upon sufficient facts or data, i.e., a review 
of the claims file.  In addition, it appears that the opinions 
were the product of reliable principles and methods and that the 
expert applied the principles and methods reliably to the facts 
of the case.  See generally, Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The Board has also reviewed a June 2009 staff note from a VA 
neurologist.  In that note, the neurologist noted that 
trichloroethylene "may cause myelopathy as well as cranial nerve 
abnormalities, which does not have to be at the same time as 
exposure; therefore, it is likely that his symptoms [are] all 
service[]connected."  The Board affords this opinion less 
probative weight.  First, the rationale for the opinion is not 
provided.  For instance, the examiner's use of the word "may" 
indicates a degree of uncertainty, yet at the same time, the 
examiner concludes that it is "likely" that all symptoms are 
service connected.  No explanation is provided for this 
conclusion.  Furthermore, the examiner does not discuss well-
documented post-service history when the Veteran developed viral 
meningitis following service nor does he relate what effect this 
condition had on the development of neurologic complications.  

In addition, the Board also reviewed the numerous records 
obtained from the Social Security Administration.  These records 
are relevant but focus on medical evidence prior to the 
initiation of the current claims.  They do not include probative 
evidence relating a current disability to a period of active 
service, nor do they support any contention involving continuity 
of symptoms since service.  In this respect, it is significant to 
note that even the Veteran does not contend that he has had 
continuous symptoms since discharge from service.  

The Board has also reviewed the treatise articles discussing 
trichloroethylene.  These articles are informative as they 
describe the general health effects associated with exposure to 
the chemical.  The information contained does not tend to support 
the claim one way or other.  On one hand, it indicates that 
health effects are generally mild, in another section it 
discusses that in few cases exposure can result in peripheral and 
cranial nerve damage.  This generic association indicating an 
uncommon etiology does not serve to place the evidence in 
equipoise in order to grant the claim.  See, e.g., Sacks v. West, 
11 Vet. App. 314, 317 (1998) (medical treatise evidence that 
discusses relationships in generic terms is generally 
insufficient to meet the requirement of medical nexus); Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (where treatise evidence 
discusses relationships with a "degree of certainty," such 
evidence meets the requirement of medical nexus).

In addition, as it pertains to the claim for service connection 
for peripheral neuropathy, the Board reopened the claim on the 
basis of a December 1986 letter from Dr. M that states that the 
Veteran had a "mild degree of peripheral neuropathy" and that 
it "was possible" that such was related to trichloroethylene 
exposure during service.  It is significant, however, that since 
the initiation of the current claim, there is not probative 
evidence that the Veteran has a disability manifested by 
peripheral neuropathy.  See McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded for 
that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication).  Rather, the 
weight of the probative evidence indicates that the current 
disability is manifested by myelitis.  The Board does not 
question that there is evidence of weakness and numbing that has 
been attributed to myelitis.  Here, the claim before the Board 
involves a neurologic disability other than myelitis, such as 
peripheral neuropathy.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Finally, the Board has considered the Veteran's statements 
regarding the etiology of the disabilities in question.  While 
the Veteran is certainly competent to relate circumstances he was 
able to observe (such as when he first experienced pain or 
numbing in his face), his lay contentions as to the causation of 
the neurologic disability are not like information that is 
capable of direct observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (existence of a chronic disease may be established by 
competent lay evidence).  In addition, the Board has previously 
addressed concerns it has regarding the Veteran's credibility.  
Moreover, the Board cannot ignore the January 2009 VA examiner's 
statement regarding embellishment of symptoms.  As noted, the 
Veteran has not provided testimony regarding continuity of 
symptoms since service.  The question in this matter concerning 
the relationship between a neurologic disease process and 
military service requires competent medical evidence.  This is an 
etiological question as to the origin of a disease process that 
goes beyond the Veteran's ability to directly observe, and, thus, 
his statements in this regard do not constitute cognizable 
evidence.  

In sum, the preponderance of the evidence is against the claims 
on any basis authorized by statute.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for left-sided facial nerve damage with 
involvement of the left eye is denied.  

Service connection for a neurological disability other than 
transverse myelitis is denied.  

Service connection for disability causing weakness of the legs 
and ankles other than right leg weakness associated with 
transverse myelitis is denied.  


REMAND

In the July 2008 decision, the Board determined that the issue of 
whether new and material evidence had been received to reopen a 
claim of service connection for residuals of head trauma was 
inextricably intertwined with the remanded claim of service 
connection for left-sided facial nerve damage.  While the Board 
deferred adjudicating the issue pending development of the 
remanded issue, the AOJ was directed to readjudicate the claim 
after undertaking the additional development.  

The Board notes, in this respect, that VA regulations mandate 
that the AOJ must issue a supplemental statement of the case if 
the AOJ receives additional pertinent evidence after the most 
recent supplemental statement of the case is issued but before 
certifying the appeal to the Board.  See 38 C.F.R. § 19.31(2010).  
Regulations further mandate that the AOJ is required to issue a 
supplemental statement of the case if, pursuant to a remand of 
the Board, unless one of the following two exceptions applies: 1) 
the only purpose of the remand is to assemble records previously 
considered by the AOJ; or 2) the Board specifies in the remand 
that a supplemental statement of the case is not required.  See 
38 C.F.R. § 19.31(c).  

Here, while the AOJ issued a supplemental statement of the case 
addressing other issues on appeal, despite the receipt of over 
two volumes of additional evidence, the AOJ did not issue a 
supplemental statement of the case on the claim of service 
connection for residuals of head trauma.  As such, in order to 
afford the Veteran due process required by regulation, the claim 
must be remanded for readjudication and the issuance of a 
supplemental statement of the case.  

In taking this action, the Board is cognizant that, to date, the 
Veteran has failed to articulate with particularity the 
disability or symptoms of disability, other than left-sided 
facial nerve damage with involvement of the left eye that he 
believes is/are associated with any head trauma incurred during 
service.  The Veteran is advised that VA's "duty to assist is 
not always a one-way street.  If [he] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  (Service connection has been addressed in the decision 
above regarding the etiology of the left-sided facial nerve 
damage.  If the Veteran believes that he experiences specific 
residuals of head trauma, he is invited to enumerate them and 
provide medical evidence that supports his claim.)

Accordingly, this matter is REMANDED for the following action:

The AOJ shall readjudicate the Veteran's 
claim to reopen entitlement to service 
connection for residuals of head trauma, to 
include all evidence received since the 
November 2007 supplemental statement of the 
case (SSOC).  If the claim remains denied, 
the Veteran and his representative should be 
issued a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


